—Judgment unanimously affirmed. Memorandum: By entering a plea of guilty before pretrial hearings were held on his suppression motion, defendant forfeited any right to appellate review of his challenge to the admissibility of the People’s evidence (see, People v Fernandez, 67 NY2d 686, 688). By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant waived his argument that the plea allocution was insufficient (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; cf., People v Lopez, 71 NY2d 662, 665-666). This is not one of those rare cases where defendant’s recitation of the facts casts significant doubt upon defendant’s guilt or otherwise calls into question the voluntariness of the plea, thereby making preservation unnecessary (see, People v Lopez, supra, at 666). (Appeal from Judgment of Ontario County Court, Harvey, J.—Criminal Possession Weapon, 3rd Degree.) Present— Pine, J. P., Lawton, Doerr, Boehm and Fallon, JJ.